Title: To George Washington from La Luzerne, 23 January 1780
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


          
            
              Sir,
              Philadelphia the 23d of Jany 1780
            
            Advices recently received from Europe make mention of the efforts which The English have made in Germany to procure recruits and new levies and of the difficulty they experienced even in the part of those courts with whom they have before treated— The greatest part of The German princes, who have sold soldiers to the Court of London now blush at these sales, which have excited their subjects against them, and which besides have drained their states. They are reluctant to give troops to a power which is making war against France with whom they have always preserved amicable ties, and I am assured that it is even doubtful that the English will be able to procure a few recruits to complete the corps they have in America. I am informed that these circumstances have determined the British Government to make every effort to obtain men in America, whom they cannot procure in Europe—and that M. Clinton has received orders to spare no pains to effect the exchange or deliverance of the troops of The Convention of Saratoga, and of other prisoners which are in the hands of the Americans; it is added that the want in which the Court of London is for soldiers, is so pressing that General Clinton has been authorised, to surmount all the difficulties which may arise in the negotiation of this exchange, and that he is even permitted, in case of absolute necessity to treat with Congress or their ministers on terms of perfect equality and as with an independent power—He has also equally full liberty to agree upon the number of private soldiers which may be given in exchange for an officer of any rank whatsoever; and they order him simply to remember in treating of this matter that an English soldier transported to America is of an infinite price to England; and they exhort him to employ all his efforts to bring about an exchange whatsoever may be the conditions.
            I hastened myself Sir to communicate these interesting ideas to Congress, and I have learnt that they were confirmed by the event, and that Major General Philips had in effect drawn on a negotiation, the progress of which had been intirely confided to your Excellen[c]y—They prayed me, at the same time to give you a communication of these objects which the Congress think

ought greatly to influence the measures which it will be in your power to take when you know that the English Commissioners have orders to pass over all difficulties and to grant all the demands which may be made them rather than to lose the occasion of reinforcing the armies they have upon this Continent.
            I join to this some extracts the contents of which have appeared to me of a nature to interest your Excellency—You will see besides Sir by the dispatch of the British Minister with what affectation he seeks to make the thirteen States be considered as subjected to the English domination; and you will judge of what importance it is to you to treat with the Court of London upon the footing of perfect equality; and how useful an act of this nature may be to the Negotiators of Congress in Europe, when they can add to all the facts of which the Court of Madrid makes mention, in its memoir, a Cartel regulated on the footing of perfect parity, and which would prejudge beforehand the question of your Independence. I congratulate myself that this negotiation is in your hands; and I am well persuaded that nothing will pass derogatory to the part which my Court has taken in acknowleging the independence and the perfect sovereignty of The United States.
            I shall intrust to your Excellency that the King is disposed to send over succours to this Continent of arms and ammunition; but as the events of the sea are uncertain I believe that it will be proper to make no change in the measures which may have been taken otherwise to procure them. This news having reached me ’till yesterday I have not yet been able to make a communication of it to Congress.
            As you may be retained in your quarters by major considerations I propose to go to render you my duties in the course of the next month and to confer with Yr Excellen[c]y on objects of great importance and relative to the measures to be taken to push the next campaign with vigor and to put the American army in a condition truly proper to hold the enemy in check upon the continent, whilst the King and the King of Spain shall display in the other parts of the world all their forces to reduce them to make a peace advantageous to the allies. I am with respect Sir your most Obedt & most humble servant
            
              De La Luzerne
            
          
          
          
            This letter will be delivered to Yr Excellency by Mr De Galvan who has been raised to the Rank of Major by your goodness; he desires to merit it anew and prays me to solicit you to put his zeal in activity; I shall be very grateful for what you may be pleased to do for him; he is particularly recommended to me by The Minister of France, he appears to me to merit a great deal from his zeal and from his personal attachment to Yr Excellency.
          
        